                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

CYTHIA L. HUTTON,                              )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )          Case No. CIV-17-1259-G
                                               )
ANDREW SAUL,                                   )
Commissioner of Social Security,1              )
                                               )
       Defendant.                              )

                                          ORDER

       On August 28, 2019, the Court entered an Order and a Judgment reversing the

decision of the Social Security Administration and granting Defendant’s request to remand

this case for further proceedings. See Doc. Nos. 22, 23. Now before the Court is Plaintiff’s

Stipulated Motion for Attorney’s Fees Under the Equal Access to Justice Act, 28 U.S.C.

§§ 2412 et seq. See Pl.’s Stipulated Mot. (Doc. No. 24). Defendant has stipulated to

Plaintiff’s request of $5000.00 in fees. See Pl.’s Stipulated Mot. at 1.

       Having considered Plaintiff’s unopposed request and the relevant record, the Court

finds that: “(1) [P]laintiff is a ‘prevailing party’; (2) the position of the United States was

not ‘substantially justified’; and (3) there are no special circumstances that make an award

of fees unjust” in this case. Hackett v. Barnhart, 475 F.3d 1166, 1172 (10th Cir. 2007)

(quoting 28 U.S.C. § 2412(d)(1)(A)). Accordingly, the Court GRANTS Plaintiff’s request

and awards fees in the amount of $5000.00, with said amount to be paid directly to Plaintiff


1
 The current Commissioner is hereby substituted as Defendant pursuant to Federal Rule
of Civil Procedure 25(d).
and sent in care of Kyle J. Saunders, P.O. Box 1605, Ada, Oklahoma 74820. If attorney’s

fees are also awarded under 42 U.S.C. § 406(b), Plaintiff’s counsel shall refund the smaller

award to Plaintiff in accordance with Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir.

1986).

         IT IS SO ORDERED this 30th day of October, 2019.




                                             2
